                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ALIA SALEM AL-SABAH,                            *
                                                *
       Plaintiff,                               *
                                                *
v.                                              *       Civil Case No. SAG-17-730
                                                *
JEAN AGBODJOGBE, et al.,                        *
                                                *
       Defendants.                              *
                                                *
*      *      *      *       *      *       *       *      *      *      *       *      *     *

                                 MEMORANDUM OPINION

       On November 22, 2017, Plaintiff Alia Salem Al-Sabah (“Al-Sabah”) filed a nine-count

Amended Complaint against Defendants Jean Agbodjogbe (“Agbodjogbe”), N&A Kitchen, LLC

(“N&A Kitchen”), N&A Kitchen II, LLC (“N&A Kitchen II”), 5722 York Road, LLC (“5722

York Road”), and 9 Jewels, LLC (“9 Jewels”). ECF 76. A nine-day jury trial commenced on

January 21, 2020. See ECF 236-240, 242-45, 249. The jury entered a verdict in favor of Al-

Sabah against each Defendant on each count submitted, and awarded her $7,641,800 in

compensatory damages, and an additional $1,000,000 in punitive damages. ECF 256; see also

ECF 259 (Order of Judgment). On February 10, 2020, the parties submitted post-trial motions.

The final motion remaining for adjudication is Defendants’ Motion for Remittitur (“the

Motion”). ECF 265. Al-Sabah opposed, ECF 269, and Defendants replied, ECF 277. For the

reasons that follow, Defendants’ Motion will be granted, though the Court will reduce, but not

eliminate, the punitive damages award.

I.     FACTUAL BACKGROUND

       The instant lawsuit dates back to Al-Sabah’s initial filing of the Complaint on March 17,

2017, ECF 1, which she amended with Defendants’ consent on November 22, 2017, ECF 75, 76.
The Amended Complaint sought money damages from Agbodjogbe and his co-conspirators, the

corporate Defendants, under eight claims for relief: Fraudulent Misrepresentation (Count I);

Fraudulent Concealment (Count II); Conversion (Count III); Civil Conspiracy (Count IV);

Detrimental Reliance (Count V); Unjust Enrichment (Count VI); Breach of Contract (Count

VII); and Breach of Agency Duties (Count VIII). Id. ¶¶ 1, 46-89. As relevant here, Al-Sabah

requested both compensatory and punitive damages in each Count, save for her Breach of

Contract claim. Id. Finally, Count IX of the Amended Complaint sought various forms of

declaratory relief against all Defendants. Id. ¶ 93. Al-Sabah tried five of these claims to the

jury: Fraudulent Misrepresentation, Fraudulent Concealment, Breach of Agency Duties, Unjust

Enrichment, and Civil Conspiracy. Prior to trial, Al-Sabah abandoned her Detrimental Reliance

claim, and all of her claims against Defendant ASA Foundation, Inc. ECF 232 at 16. During

trial, Al-Sabah also abandoned her Conversion claim, as well as all remaining claims against

Defendant Nandi Scott. ECF 241; ECF 248.

       The jury trial in this case began on January 21, 2020, and concluded on January 31, 2020.

ECF 236-40, 242-45, 249.       Over the span of those nine days, the jurors heard extensive

testimony from just two party-witnesses: Alia Salem Al-Sabah, and Jean Agbodjogbe. A brief

summary of the trial testimony, relevant to the issue of punitive damages, follows.

       The parties stipulated that between September, 2014, and April 16, 2016, Al-Sabah wired

over $7.8 million to Defendants. See ECF 232 at 17-18 (Stipulations of Fact). These transfers

were received by either 9 Jewels or N&A Kitchen, id., and were used by Defendants to purchase

various residential and commercial real estate properties, id. at 18-19.              The evidence

demonstrated, however, that those properties are all heavily encumbered, with several having

entered foreclosure proceedings.     Agbodjogbe testified that Nailah’s Kitchen continues to



                                                2
operate at the 5722 York Road property, and that the restaurant currently generates “tens of

thousands” of dollars in net revenue. Outside of this, neither party presented any evidence

establishing any of the corporate Defendants’ net worth.

       As to Agbodjogbe, the jury heard evidence that he maintains a personal bank account

with the Municipal Employees Credit Union of Baltimore, Inc. (“MECU”), Pl.’s Trial Ex. 505,

507-09, that was not disclosed to Al-Sabah during pre-trial discovery, Pl.’s Trial Ex. 9 at 15-16.

Agbodjogbe did acknowledge that in May, 2017, he transferred $100,000 to Touba Bollo, a

Senegalese company that he created and owns. See Pl.’s Trial Ex. 512. He also introduced two

HUD-1 Settlement Statements showing the amounts of money disbursed to him pursuant to

mortgages N&A Kitchen took out on two of the commercial properties, see Defs.’ Trial Ex. 194-

95.1   Agbodjogbe, however, did not present any financial statements or other documents

indicating his current net worth. Instead, he repeatedly testified that “every penny” that Al-

Sabah sent to him “went into the business,” for costs such as paying contractors, architects, and

restaurant supply vendors. However, the only limited evidence of such expenses was that

introduced by Al-Sabah (such as an online order from the “Webstaurant Store” for equipment

exceeding $200,000). Agbodjogbe did not introduce any documentary evidence to support his

contention that he had expended all of the monies received from Al-Sabah on renovating the

commercial properties.

       Prior to the Court’s conference with the parties regarding the jury instructions on January

30, 2020, the Court raised concerns with counsel for both parties on the record, indicating that it

was not sure whether it could submit the issue of punitive damages to the jury based on the

factual record developed at trial. After hearing arguments from both parties, the Court ruled that

1
 In fact, of their initial 336 proposed exhibits, the two HUD-1 Settlement Statements were the
only documentary evidence that Defendants introduced in their case-in-chief. See ECF 251.
                                                3
the issue of punitive damages could go to the jury. Relying on Darcars Motors of Silver Spring,

Inc. v. Borzym, 379 Md. 245 (2004), the Court reasoned that Al-Sabah had no duty to put

forward evidence regarding the Defendants’ ability to pay punitive damages. The Court further

found that there had been some evidence of Defendants’ finances adduced at trial. Though the

evidence was “probably not to the extent that one optimally would have in a punitive damages

situation,” the Court found that the evidence was sufficient to allow the jury to consider whether

punitive damages were appropriate. The Court thereafter gave the jury the following instruction

on punitive damages:

       If you find for the plaintiff and award damages to compensate for the injuries or
       losses suffered, you may go on to consider whether to make an award for punitive
       damages. To award punitive damages, you must find by clear and convincing
       evidence the defendant acted with malice. Malice is conduct motivated by evil
       motive, intent to injure, ill will, or fraud. The purpose of punitive damages is not
       to compensate the plaintiff, but to punish the defendant and to deter others from
       this type of conduct in the future. An award for punitive damages should be:

               (1) In an amount that will deter the defendant and others from similar
               conduct.

               (2) Proportionate to the wrongfulness of the defendant's conduct and the
               defendant's ability to pay.

               (3) Not designed to financially destroy a defendant.

       An award of punitive damages in this case requires that the defendant acted with
       malice. While an award for compensatory damages may be based upon a finding
       that the defendant made a representation with reckless indifference to its truth,
       this is not sufficient to warrant the award of punitive damages. Negligence,
       however gross, is not enough to award punitive damages. A defendant’s
       knowledge of the falsity of a representation, coupled with an expectation that a
       plaintiff would rely upon a representation, is the state of mind that justifies an
       award of punitive damages.

       For punitive damages to be recoverable as a result of the breach of a fiduciary
       duty owed by the defendant to the plaintiff, the wrongful conduct must be
       characterized by evil motive, intent to injure, ill will, or fraud.




                                                4
        After just hours of deliberation following nine days of testimony, the jury found

Agbodjogbe liable on each claim for relief, and further found that each corporate Defendant had

conspired with Agbodjogbe to perpetrate the fraud on Al-Sabah. ECF 256. The jury awarded

Al-Sabah $7,641,800 in compensatory damages, and an additional $1,000,000 in punitive

damages, jointly and severally against each Defendant. Id.; ECF 259 (Order of Judgment).

II.     LEGAL STANDARDS

        Litigants may lodge two kinds of challenges to a jury’s punitive damages award: a

constitutional challenge, or a Rules-based challenge. In the first type of challenge, litigants may

argue that the punitive damages award is “grossly excessive,” in violation of the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. See, e.g., BMW of N.

Am., Inc. v. Gore, 517 U.S. 559, 568 (1996). In making that assessment the Court must consider:

(1) the reprehensibility of the defendant’s conduct; (2) the “disparity” between the harm, or

potential harm, that the plaintiff suffers, and the punitive damages award; and (3) the difference

between the punitive damages award at issue, and those issued in other “comparable cases.” Id. at

574-75; see also State Farm Mut. Ins. Co. v. Campbell, 538 U.S. 408, 418 (2003).

        In lieu of a constitutional challenge, litigants may pursue the second type of relief: a

motion under Federal Rule of Civil Procedure 59(a) for a new trial nisi remittitur. See Atlas Food

Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 593 (4th Cir. 1996); see also id. at

595 (“[T]he Seventh Amendment imposes no barrier to the trial judge’s participation in

determining the amount of a punitive damages award through the review mechanism provided by

remittitur and Rule 59(a).”). “Remittitur is a process, dating back to 1822, by which the trial

court orders a new trial unless the plaintiff accepts a reduction in an excessive jury award.” Id.

(citation omitted). As has long been recognized in this Circuit, litigants may not receive a



                                                 5
judgment as a matter of law, under Federal Rule of Civil Procedure 50, on the issue of punitive

damages, if a jury renders the award. Def. Indus., Inc. v. Nw. Mut. Life Ins. Co., 938 F.2d 502,

507 (4th Cir. 1991) (en banc). While the Court is to respect the parties’ Seventh Amendment

right to a jury trial, “a remittitur may be assessed in an amount that will bring the verdict on

damages to the maximum amount which the jury could have awarded under the evidence

introduced at trial.” Korotki v. Goughan, 597 F. Supp. 1365, 1386 (D. Md. 1984) (quoting Call

Carl, Inc. v. BP Oil Corp., 403 F. Supp. 568, 578 (D. Md. 1975)). If the plaintiff accepts the

remittitur, no new trial is needed. Id. But the plaintiff need not accept a remittitur; she may

instead choose to proceed to a new trial. Id.; see also CHARLES A. WRIGHT,            ET AL.,   FEDERAL

PRACTICE & PROCEDURE § 2815 (3d ed. 2010). The Court does not have discretion in deciding

whether to offer the plaintiff a new trial, because the Seventh Amendment “guarantees the right to

a jury determination of the amount of punitive damages.” Def. Indus., Inc., 938 F.2d at 507.

          In a diversity action, such as this case, “the propriety of an award of punitive damages for

the conduct in question, and the factors the jury may consider in determining their amount, are

questions of state law.” Browning-Ferris Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 U.S. 257,

278 (1989). Thus, this Court must look to “whether the jury’s verdict is within the confines set by

state law, and [then] determine, by reference to federal standards developed under Rule 59,

whether a new trial or remittitur should be ordered.” Id. at 278-79; accord Atlas Food, 99 F.3d at

593-94.

          Under Rule 59, “the district court must ‘set aside the verdict and grant a new trial[] if . . .

(1) the verdict is against the clear weight of the evidence, or (2) is based upon evidence which is

false, or (3) will result in a miscarriage of justice, even though there may be substantial evidence

which would prevent the direction of a verdict.’” Knussman v. Maryland, 272 F.3d 625, 639



                                                    6
(4th Cir. 2001) (quoting Atlas Food, 99 F.3d at 594). These first two prongs are “purely factual

questions,” requiring “a comparison of the factual record and the verdict to determine their

compatibility.” Atlas Food, 99 F.3d at 594. In this analysis, the Court’s review of the jury’s

factual determinations is limited to “whether the jury’s verdict is against the weight of the

evidence or based on evidence which is false.” Id. The Court may, in doing so, “weigh the

evidence and consider the credibility of witnesses.” Cline v. Wal-Mart Stores, 144 F.3d 294, 301

(4th Cir. 1998). Ultimately, the decision of whether to grant a new trial nisi remittitur rests

within the Court’s discretion. Browning-Ferris, 492 U.S. at 279; accord Cline, 144 F.3d at 301.

III.   ANALYSIS

       As previously stated, the jury awarded Al-Sabah $1 million in punitive damages.

Defendants make no constitutional challenge to the award. Instead, they challenge the punitive

damages award under Rule 59, arguing that the award “was excessive and divorced from any

consideration of the Defendants[’] ability to pay.” ECF 265 at 2-3; ECF 277 at 2-5. Defendants

provide no proposed remittitur amount.

       A.     The Proper Rule 59 Framework for Review

       Before addressing the merits of Defendants’ Motion, the Court must elucidate the proper

procedural framework for addressing Defendants’ arguments. Defendants contend that the Court

should determine whether the jury’s apparent view of Defendants’ ability to pay punitive

damages was against the clear weight of the evidence. See, e.g., ECF 265 at 3 (“[N]o evidence

was provided to the jury upon which a finding or basis for punitive damages could have been

predicated . . . .”). However, framing the Court’s review as such would be contrary to binding

Fourth Circuit precedent.




                                               7
       In Atlas Foods, the Fourth Circuit discussed the trial court’s unique, but difficult, role in

reviewing a jury’s punitive damages award. See 99 F.3d at 594-95. Part of the difficulty, the

court noted, lies in the fact that a punitive damages award is both quasi-factual, and quasi-

policymaking, in nature. Id. at 594. Some of the jury’s considerations in determining the precise

amount of punitive damages – “e.g., the defendant’s ability to pay” – are “well suited to the

jury’s role of finding facts.” Id. However, other considerations – such as the proper amount

needed to further the law’s goal of general deterrence – “are not factual questions and, therefore,

are more appropriately decided by the trial judge.” Id. Thus, according to the Fourth Circuit, the

review of a punitive damages award cannot be solely considered as a factual review, because

“the jury’s determination of the amount of such an award is almost entirely ungrounded in the

factual record.” Id. Trial courts must look also to factors outside of the factual record, such as

the need for the deterrence, and whether the award rendered comports with those rendered in

factually comparable cases, to determine if a jury’s punitive damages award is appropriate under

the circumstances of the particular case. Id. at 594-95.

       Given these unique considerations, the Fourth Circuit held that, upon a Rule 59 motion

for remittitur of punitive damages, the trial court must determine whether the award results in a

miscarriage of justice. Id. at 595. To do so, the trial court must compare its independent

judgment of the appropriate amount, with the jury’s ultimate award, and “determine whether the

jury’s award is so excessive as to work an injustice.” Id. Given the trial court’s “participatory

decisionmaking role” in reviewing punitive damages awards, the court gives “less deferen[ce]”

than it typically would in reviewing the jury’s factual findings. Id. at 595 (second emphasis

added); see also, e.g., Butler v. Windsor, 143 F. Supp. 3d 332, 336 (D. Md. 2015).




                                                 8
       B.      Application of the Bowden Factors to the Instant Punitive Damages Award

       In undertaking this review, the Court is mindful that Maryland law governs its

independent judgment of the proper punitive damages amount. See Browning-Ferris, 492 U.S.

at 278; Atlas Foods, 99 F.3d at 593-94; see also Snyder v. Phelps, 533 F. Supp. 2d 567, 593-96

(D. Md. 2008) (applying Maryland’s nine-factor test to determine whether a jury’s punitive

damages award was excessive), rev’d on other grounds, 580 F.3d 206 (4th Cir. 2009), aff’d, 562

U.S. 443 (2011). In Bowden v. Caldor, Inc., the Maryland Court of Appeals set forth nine

different factors for trial courts to consider in reviewing a jury’s punitive damages award: (1) the

gravity of the defendant’s wrongdoing; (2) the defendant’s ability to pay; (3) the deterrence value

of the award “under all of the circumstances of the case”; (4) how the award compares to the

maximum criminal or civil fine for similar conduct; (5) the amount of the award, in comparison

to awards in factually comparable cases; (6) any prior punitive damages awards against the same

defendant for the same course of conduct; (7) if the award is based on separate torts, whether the

separate torts arose from a single episode of events; (8) the plaintiff’s reasonable expenses and

costs that “are not covered by the award of compensatory damages”; and (9) whether the award

“bears a reasonable relationship to the compensatory damages awarded.” 350 Md. 4, 27-41

(1998) (citations omitted).

       Importantly, however, not every factor will be relevant to every case, nor are these nine

factors “intended to be exclusive or all-encompassing.” Id. at 41. Maryland courts utilize these

“principles” or “guideposts” to “determin[e] if a punitive damages award is excessive and, if it is

held to be excessive, the extent of the reduction.” Id. at 25-26; see also Khalifa v. Shannon, 404

Md. 107, 142 (2008) (noting that the Bowden factors “are not criteria that must be established

but, rather, [are] guideposts to assist a court in reviewing an award” for excessiveness). Here, all



                                                 9
but factors four (the maximum civil and/or criminal fines for similar conduct)2 and six (prior

punitive damages awards against the same defendant) are relevant. Since Defendants address

none of the factors relevant to this case, other than their ability to pay, the Court will briefly

discuss each of the other factors before addressing the one that is contested.

                1.     The Uncontested Bowden Factors

          First, under Maryland law, engaging in “heinous” or “egregiously bad” conduct “is a

prerequisite for any award of punitive damages.” Bowden, 350 Md. at 28. Thus, any award of

punitive damages must properly calculate the degree of heinousness with which the defendant

acts, and ensure that the punitive damages award is proportionate to the gravity of that wrong.

Id. (quoting Ellerin v. Fairfax Sav., F.S.B., 337 Md. 216, 242 (1995)). Defendants, rightfully, do

not contest that the jury’s punitive damages award is proportionate to the degree of their

wrongdoing.      The Court notes, as the Maryland appellate courts have in other cases, that

Defendants’ conduct “was not life threatening or the type of conduct which would likely lead to

permanent physical injuries.” Id. at 42; see also, e.g., Zachair, Ltd. v. Driggs, 135 Md. App.

403, 419 (2000) (“[I]n those cases in which high awards of punitive damages have been allowed

to stand, the harm has involved death or, at least, substantial health or environmental damage.”);

Alexander & Alexander, Inc. v. B. Dixon Evander & Assocs., Inc., 88 Md. App. 672, 720-21

(1991).     But, the jury’s verdict evidences their conclusion that Defendants maintained a

consistent pattern of fraudulent activity for nearly two consecutive years, resulting in a loss of

2
  The Court notes that section 7-113 of the Maryland Code Annotated, Criminal Law, which
criminalizes the fraudulent misappropriation of money that a fiduciary holds for another, is
directly on point with the facts of this case. However, section 7-113(b) only provides for a
period of incarceration, and requires no imposition of a monetary fine. See Harvey-Jones v.
Coronel, 239 Md. App. 145, 161 (2018) (dismissing as irrelevant the fourth Bowden factor in a
defamation case involving a counterfeited criminal charging document “[b]ecause the legislature
elected not to impose a monetary fine” for the crime of counterfeiting). Accordingly, this factor
is of little relevance to the Court’s instant analysis. .
                                                 10
over $7.6 million by Al-Sabah. As discussed in this Court’s March 9, 2020 Opinion, that

conclusion is in accordance with the clear weight of the evidence presented at trial. See ECF

282. Given the enormity of that sum, the degree of heinousness involved in this scheme is

severe.

          The third Bowden factor contemplates the need for punitive damages to promote both

general and specific deterrence. See 350 Md. at 29-30; Owens-Croning v. Garrett, 343 Md. 500,

537-38 (1996) (“The purpose of punitive damages is not only to punish the defendant for

egregiously bad conduct toward the plaintiff, but also to deter the defendant and others

contemplating similar behavior.”). The need for deterrence is at its greatest where the defendant

repeatedly engages in the same type of misconduct, commits his tort over a long period of time,

affirmatively acts to conceal his wrongdoing, and fails to take corrective action. Bowden, 350

Md. at 29. Every circumstance that the Bowden court contemplated is present in this case,

making the need for a “significant award” compelling

          Next, the Court must compare the instant punitive damages award with those in other

factually comparable cases. While an analysis of awards in other cases is not intended “to put a

strict, judicially-created cap on the size of a punitive award,” Snyder, 533 F. Supp. 2d at 593, the

Court observes that punitive damages awards exceeding one million dollars are atypical in

Maryland state courts, see, e.g., id. at 32-33 (collecting cases, and observing that outside of a

$700,000 punitive damages award, the Court of Appeals had not upheld a punitive damages

award greater than $107,875); Alexander & Alexander, Inc., 88 Md. App. at 710-11 (collecting

cases, and observing that, outside of two cases issuing a $7.5 million and $910,000 punitive

damages verdict, respectively, “[m]ost of the punitive damages awards to date have been well

under $100,000). However, as recently noted by the Court of Special Appeals in Harvey-Jones,



                                                11
many of the awards discussed in Bowden that fail to exceed $100,000, when adjusted for

inflation, approach and exceed $200,000. See 239 Md. App. at 162-63.

        In any event, it is noteworthy that the Maryland Court of Appeals recently upheld

punitive damages verdicts of $900,000, and $1,100,000, against two defendants who tortiously

interfered with a plaintiff-father’s child custody and visitation rights. Khalifa, 404 Md. at 142-

49. Other fraud cases from this Court provide further guidance. See, e.g., Capital Fin., LLC v.

Rosenberg, 364 F. Supp. 3d 529, 551 (D. Md. 2019) (awarding $200,000, after a bench trial, in

breach of contract and fraudulent misrepresentation case resulting in compensatory damages of

over $500,000); Kent Constr. Co. v. Global Force Auction Grp., LLC, No. TJS-12-2839, 2015

WL 5315565, at *8-9 (D. Md. Sept. 10, 2015) (awarding $50,000 in punitive damages on a

summary judgment motion in a fraud and conversion case); In re Rood, 459 B.R. 581, 609-10

(Bankr. D. Md. 2011) (awarding only nominal punitive damages against defendants whose fraud

caused $500,000 in damages, because the likelihood of any defendant making compensatory

damages payments was so small that fixing a large punitive damages was “a useless act”). At the

same time, almost no cases have presented quite the level of fraudulent conduct at issue here,

making it difficult to rely upon a like situation. The proverbial foot that fits the glass slipper that

is this case, does not appear to exist.

        The final three uncontested factors can be addressed summarily. The seventh factor is

designed to ensure that juries do not award multiple “pyramided” punitive damages awards for a

single episode of events that constitute multiple torts.         Bowden 350 Md. at 35 (quoting

Montgomery Ward & Co. v. Cliser, 267 Md. 406, 425 (1972)). That is not the case here,

however; the jury’s verdict contemplated one single punitive damages amount for the entirety of

Defendants’ conduct. The eighth factor counsels in favor of a larger punitive damages award, as



                                                  12
Al-Sabah certainly has incurred, and will continue to incur, more litigation expenses in collecting

on her monetary judgment. See id. at 36-37. Finally, the ninth factor (the ratio between the

compensatory and punitive damages awards) speaks to the reasonableness of the jury’s award, as

the punitive damages award is only approximately thirteen percent of the compensatory damages

award (a ratio of 1:7.6). See id. at 38-41; see also State Farm Mut. Auto. Ins. Co. v. Campbell,

538 U.S. 408, 425 (2003) (observing, in the context of a constitutional challenge to punitive

damages awards, that “few awards exceeding a single-digit ratio between punitive and

compensatory damages . . . will satisfy due process”).

               2.      Factor Two: Defendants’ Ability to Pay

       As previously alluded to, Defendants focus all of their attention on factor two. According

to Defendants, the only evidence adduced at trial showed that “Defendants had exhausted not

only all the funds that they received from the Plaintiff but also all alternative funding sources no

matter how dubious.” ECF 277 at 2. Thus, “in the absence of any such evidence of financial

ability [to pay,] the punitive damage[s] award was excessive” and would only work to “subject

the Defendants to financial ruin,” thereby entitling them to a remittitur of the award. Id. at 2-3.

Al-Sabah points to, inter alia, Agbodjogbe’s testimony about the continuing stream of “tens of

thousands of dollars” in net income from Nailah’s Kitchen each month, as evidence of

Defendants’ ability to pay. ECF 269 at 5. Defendants counter, however, that the restaurant was

not “fruitful to the degree [that] wo[uld] support a million dollar punitive damage award.” ECF

277 at 3.

       Defendants are correct that punitive damages awards “should not be disproportionate to .

. . the defendant’s ability to pay.” Bowden, 350 Md. at 28 (alteration in original) (quoting Ellerin

v. Fairfax Sav., F.S.B., 337 Md. 216, 242 (1995)). This is because once “a punitive damages



                                                13
award consumes a defendant’s total wealth, it has ceased to serve the societal goal of

punishment.” Fraidin v. Weitzman, 93 Md. App. 168, 212 (1992). Accordingly, a defendant’s

ability to pay is “a limiting factor which must be considered by the . . . trial court upon its review

of the jury’s award.” Bowden, 350 Md. at 28 (quoting Fraidin, 93 Md. App. at 212-13).

       In a later case, however, the Court of Appeals reiterated that the Bowden factors “are not

criteria that must be established but, rather, [are] guideposts to assist a court in reviewing an

award.” Darcars Motors, 379 Md. at 275. In fact, the Darcars Motors court explicitly held that

plaintiffs in Maryland have no affirmative burden to prove a defendant’s ability to pay punitive

damages. Darcars Motors, 379 Md. at 275; see also id. at 276-77 (collecting cases from other

jurisdictions that hold similarly). The court further explained the rationale behind this rule:

       Compelling a plaintiff seeking punitive damages to present evidence of a
       defendant's financial condition could, on the one hand, require a plaintiff with
       limited financial resources to wage a complicated discovery campaign against a
       monetarily sated defendant. On the other hand, it would license the plaintiff to
       conduct extensive pre-trial discovery of the defendant's finances to support a
       measure of damages that may never be awarded. Not only could the latter result
       in a severe invasion of the defendant's privacy, but it could also unnecessarily cost
       the defendant a great deal of time and money to compile all of its financial
       information.

       Moreover, placing a burden on plaintiff to introduce evidence of a defendant's
       financial condition will enhance the risk that a jury will place undue emphasis on
       the defendant's wealth. If that should occur, the jury may become more prone to
       use information of a wealthy defendant's finances to justify an award of punitive
       damages disproportionately higher than the gravity of the defendant's
       wrongdoing.

Id. at 275-76.

       This Court, and Maryland’s appellate courts, have considered punitive damages awards

in cases with minimal evidence regarding a defendant’s ability to pay. In Khalifa v. Shannon,

the plaintiff, Michael Shannon (“Shannon”), filed suit against his ex-wife, Nermeen Khalifa

Shannon and her mother, Afaf Nassar Khalifa (“the Khalifas”), and others, alleging that they

                                                 14
tortiously interfered with his custody and visitation rights to the minor child he had with

Nermeen. 404 Md. at 111-12. The jury awarded Shannon $500,000 in compensatory damages,

as well as a total of $2 million in punitive damages: $900,000 against Afaf Nassar Khalifa, and

$1.1 million against Nermeen Khalifa Shannon. Id. at 113. On appeal, the Maryland Court of

Appeals rejected the Khalifas’ argument that the jury lacked insufficient evidence to justify the

awards of punitive damages against them. Id. at 144-45. The court explained that at trial,

Shannon provided “uncontroverted testimony” that the Khalifas had multiple residences across

the world (one of which, Shannon claimed, was valued at $3 million), as well as a number of

cars at each residence. Id. at 144. Though there was no evidence that the Khalifas actually had

title to those residences, the court reasoned that Maryland law did not require Shannon to prove

that the Khalifas owned those residences, or that the Khalifas could pay the awards altogether.

Id. at 145. This accords with the Court of Appeals’s earlier decision in Darcars Motors, in

which the court upheld a $25,000 punitive damages award against a car dealership, despite the

dealership’s failure to offer evidence as to its ability to pay during the punitive damages phase of

trial. See 379 Md. at 278.

       The Maryland Court of Special Appeals has followed this directive in a number of cases,

upholding punitive damages verdicts despite minimal, or a total lack of, evidence regarding the

defendant’s ability to pay. See Harvey-Jones v. Coronel, 239 Md. App. 145, 158-60 (2018)

(affirming a $200,000 punitive damages verdict, despite defendant’s failure to offer evidence of

her ability to pay, because her failure to object to the plaintiff’s requests for admissions permitted

the court to infer that the defendant’s net worth was over $1 million, and because there was

evidence that during litigation, the defendant transferred a property worth $200,000); Merritt v.

Craig, 130 Md. App. 350, 372 (2000) (upholding a $150,000 punitive damages verdict against a



                                                 15
defendant-school teacher, because the evidence showed that she owned a home and a partnership

interest in property in a resort area, though there was no evidence as to the value of that interest).

The only exception to this line of cases is Fraidin, in which the Court of Special Appeals vacated

a punitive damages award because the evidence demonstrated that it was crafted to mirror the

maximum approximation of the defendant’s net worth. See 93 Md. App. at 211-12. Such an

award, the court held, “ceased to serve the societal goal of punishment.” Id. at 212.

       This Court has also previously addressed the issue on occasion. In Adams v. Morris, a

jury awarded two plaintiffs $75,000 each in punitive damages against the defendant employer,

T.L. Morris Seafood, Inc. (“TLM”), and its sole owner and operator, Morris. 706 F. Supp. 2d

632, 634, 636 (D. Md. 2010). Upon a Rule 59 motion, the Court rejected the defendants’

argument that the awards were disproportionate to their ability to pay. Id. at 639. The only

evidence offered was Morris’s 2008 tax returns, which showed his business income was $20,600.

Id. Because the defendants “offered no evidence as to the value of the business, Morris’s other

assets, or his ability to borrow,” the Court refused to alter the jury’s punitive damages award. Id.

Conversely, however, in litigation spawning out of a debtor’s bankruptcy proceedings, the

United States Bankruptcy Court for the District of Maryland awarded only nominal punitive

damages against the individual defendants (which included the debtor), despite their fraudulent

conduct calling for a much higher award, because the court would have been “surprised” if any

one of them made “any meaningful payment of compensatory damages.” In re Rood, 459 B.R.

at 609. The Bankruptcy Court found that fixing any sort of large punitive damages award would

have been “a useless act.” Id. at 609-10.

       Most often, the issue of a defendant’s ability to pay punitive damages is presented in this

Court upon a plaintiff’s motion for default judgment. Even still, this Court has not hesitated to



                                                 16
issue even large sums of punitive damages upon such a limited record. See, e.g., Legacy Inv. &

Mgmt., LLC v. Susquehanna Bank, No. WDQ-12-2877, 2014 WL 5325757, at *10 (D. Md. Oct.

17, 2014) (awarding $300,000 in punitive damages, despite an absence of evidence from the

plaintiff regarding the defendant’s ability to pay); HBCU Pro Football, LLC v. New Vision

Sports Props., LLC, No. WDQ-10-467, 2011 WL 2038512, at *8 (D. Md. May 24, 2011)

(awarding $1 million in punitive damages, despite plaintiff offering no evidence as to the

defendant’s ability to pay).

        To be sure, here, the jury did not wholly lack evidence regarding Defendants’ financial

status. Yet this case does not fall neatly in line with those previously decided by this Court, or

by Maryland’s appellate courts. Many of the cases previously decided involved much more

substantial, though technically unverified, evidence of the defendant’s ability to pay than what

Al-Sabah presented here. See Khalifa, 404 Md. at 144-45 (testimony regarding various luxury

residences in different countries); Darcars Motors, 379 Md. at 278 (involving a defendant-car

dealership); Merritt, 130 Md. App. at 372 (a teacher who owned a home and some partnership

interest in resort property).

        Indeed, to some extent, the Court shares the same concerns as the Bankruptcy Court in In

re Rood that Defendants here may not make “any meaningful payment of compensatory

damages,” 459 B.R. at 609, because there is a potential that the holders of the mortgages on the

other commercial properties at issue may prevail on their claims of title to those properties.

Currently before this Court is a separate lawsuit initiated by Al-Sabah against those very

mortgage holders, and one of the central issues in that case is whether Al-Sabah, or those

mortgage holders, have a superior claim of title. See generally Complaint, Al-Sabah v. World




                                               17
Bus. Lenders LLC, No. SAG-18-2958 (D. Md. Sept. 25, 2018), ECF 1 (“the Lender Lawsuit”).3

At the same time, the Court cannot excuse Defendants from their burden to prove that they

cannot pay a punitive damages award, even if the evidence Al-Sabah herself introduced

generates some skepticism. See Adams, 706 F. Supp. 2d at 639; see also, e.g., Darcars Motors,

379 Md. at 275 (“Our cases have never required clear and convincing evidence of a defendant’s

financial condition to support an award of punitive damages. . . .”). Indeed, the Court readily

recognizes that the jury was unaware of the pending Lender Lawsuit when considering its

punitive damages award, and the Court does not intimate one way or the other that such evidence

would have been admissible.

       The fact remains, however, that Defendants could have had a bifurcated trial in this case

to litigate the issue of punitive damages more fully. Federal Rule of Civil Procedure 42(b)

provides that the Court “may order” the separate trial “of one or more separate issues,” which

includes the issue of punitive damages. But Defendants here never sought bifurcation of the

issue of punitive damages. Particularly apt, on this point, are the observations of the Second

Circuit in Smith v. Lightning Bolt Products, Inc., 861 F.2d 363 (2d Cir. 1988), which the

Maryland Court of Appeals positively cited in Darcars Motors, 379 Md. at 276. In Smith, the

Second Circuit addressed defendant Solerwitz’s challenge to a $500,000 punitive damages award

against him, arguing that there was insufficient evidence regarding his ability to pay. 861 F.2d at

373-74. The court rejected the challenge, explaining:

       The incompleteness of the record as to Solerwitz's net worth is not a basis for
       reducing the punitive damages award against him, for it is the defendant's burden
       to show that his financial circumstances warrant a limitation of the award. . . .




3
  Any discussion of the Lender Lawsuit herein shall not be construed as the Court looking
favorably, or unfavorably, upon the merits of any party’s claim in that case.
                                                18
       Th[e] procedure [for bifurcating trial on punitive damages] was not followed in
       the present case, and the fault for that lies with the defendants. The trial court
       was not required to order this bifurcation sua sponte. Yet defendants did not
       move for a bifurcated submission of issues to the jury. The single set of special
       verdict questions submitted to the jury included questions as to the amount of
       punitive damages the jury believed appropriate; yet defendants did not protest that
       the inclusion of these questions was premature. Nor did they request any other
       procedure that would have preserved their ability to present timely evidence with
       respect to their financial condition.

       We conclude that Solerwitz . . . has failed to carry his burden of showing that the
       award of $500,000 in punitive damages against him is disproportionate to his
       wealth.

Id. (internal citations omitted) (emphasis added).

               3. The Governing Maryland Law Requires a Remittitur in this Case

       Returning to the punitive damages award at issue here, the jury’s clear intent was to

impose the highest award permissible under Maryland law. There is no miscarriage of justice in

the jury’s punitive damages award in this regard. Given that each relevant (and uncontested)

Bowden factor counsels in favor of a severe punitive damages award, the Court agrees that one is

warranted, especially given the egregiousness of Defendants’ conduct, and the need for general

deterrence.

       Nonetheless, having considered the entire record, and the relevant case law, the Court

concludes that a remittitur of the punitive damages award in this case is required. Despite the

justifiable need for a severe punitive damages award, the Court finds that the jury’s punitive

damages award was intended to match or exceed the maximum valuation of Defendants’

remaining net worth, given the number of known encumbrances on the commercial properties.

See Fraidin, 93 Md. App. at 211-12. Maryland appellate courts – courts whose rulings are

binding on this Court – have expressly disallowed calculating punitive damages awards in this

manner. See id. Therefore, cases such as Adams, 706 F. Supp. 2d at 639, Khalifa, 404 Md. at



                                                19
144-45, Harvey-Jones, 239 Md. App. at 158-60, and Legacy Investment, 2014 WL 5325757, at

*10, are inapposite, because there was no indication in any of those cases that the jury, or court,

utilized a legally impermissible methodology in determining the amount of punitive damages.

Because upholding a punitive damages award that is premised upon a legally impermissible

methodology would result in a “miscarriage of justice,” Knussman, 272 F.3d at 639, the question

becomes the proper remittitur amount.

       As discussed at the outset, the evidence showed that all but one of the Defendants’

commercial properties are mortgaged, the exception being the 400 North Howard Street

property, which is in such a dilapidated state that no company would accept it as collateral for a

mortgage. Further, Agbodjogbe has a previously-undisclosed bank account with MECU, but the

funds held therein are unknown. Agbodjogbe also acknowledged on the stand that he sent

$100,000 to a Senegalese company he created, and that some unspecified portion of those funds

still remain.   Nailah’s Kitchen continues to operate today, and according to Agbodjogbe,

generates “tens of thousands” of dollars in monthly gross revenue. Defendants presented no

evidence regarding the value of Nailah’s Kitchen, but its value certainly is relevant to

Defendants’ net worth. Nor did Agbodjogbe, or any other Defendant, present evidence to verify

Agbodjogbe’s repeated assertions that “every penny” Al-Sabah sent him “went into the

business,” leaving millions of dollars that Al-Sabah sent unaccounted for by a paper trail.

However, the evidence at trial did establish that a significant percentage of the funds sent by Al-

Sabah were spent to purchase the properties themselves, making it highly unlikely that

Agbodjogbe has millions of dollars stashed away at his disposal.

       Giving as much deference as possible to the jury’s approximation of Defendants’ wealth

based on these facts, an aspect of the punitive damages award process that is more appropriately



                                                20
within the jury’s purview, see Atlas Foods, 99 F.3d at 594, the Court finds that an award of

$250,000 is appropriately tailored to the circumstances presented in this case. This figure serves

three purposes: it is designed to further the jury’s intent in awarding punitive damages; it

accounts for a valuation of Defendants’ net worth that is not against the clear weight of the

evidence; and it is an amount that is not designed to financially ruin Defendants. This figure is

also largely in accordance with those awarded in the many of the cases discussed above, which

awarded similar (or more severe) punitive damages, despite weak evidence of a defendant’s

ability to pay. See Legacy Inv., 2014 WL 5325757, at *10; HBCU Pro Football, 2011 WL

2038512, at *8; Khalifa, 404 Md. at 144-45; Harvey-Jones, 239 Md. App. at 158-60; Merritt;

130 Md. App. at 372. The Court is mindful that this amounts to a seventy-five percent reduction

in the jury’s punitive damages award. The Court does not take this result lightly. Were the

evidence sufficient to show that Defendants could pay $1 million in punitive damages without

going bankrupt, the Court would not hesitate to uphold the jury’s verdict.

       The evidence, however, suggests otherwise. Defendants already must pay over $7.6

million in compensatory damages, and Al-Sabah “concedes that the Defendants have squandered

millions of dollars that they stole.” ECF 269 at 2. In fact, it may ultimately be the case that

Defendants cannot make even meaningful payments on the compensatory damages award. But

Defendants availed themselves of none of the available opportunities to demonstrate that they

cannot pay. Instead, Defendants relied exclusively on the testimony of Agbodjogbe. Based on

the jury’s findings, it is clear that they did not find his testimony credible. That strategic choice,

and the consequences flowing therefrom, rest with Defendants. The long line of cases discussed

above from Maryland’s appellate courts, and from courts in this District, make clear that

Defendants should not be rewarded a total remittitur, based upon their failure to present



                                                 21
sufficient evidence on their ability to pay punitive damages. However, the Court cannot, on the

current record, permit a punitive damages award that appears to have utilized a calculus

impermissible under Maryland law.

IV.    CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Remittitur, ECF 265, is

GRANTED, and the punitive damages award will be reduced to $250,000. Al-Sabah will have

until April 18, 2020, to advise whether she will accept the new award, or ask for a new jury trial

on the issue of punitive damages. A separate implementing Order is filed herewith.




Dated: March 19, 2020                                                       /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                               22
